In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-15-00047-CR


                                RANDALL SEIGLER, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 320th District Court
                                      Potter County, Texas
                 Trial Court No. 69,245-D, Honorable Don R. Emerson, Presiding

                                          August 21, 2015

                                 MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Randall Seigler, was convicted of the offense of theft of copper with a

value of less than $20,000,1 enhanced by two prior felony convictions.2 Appellant was

subsequently sentenced to serve 20 years confinement in the Institutional Division of

the Texas Department of Criminal Justice (ID-TDCJ). Appellant appeals, contending




      1
          See TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(F)(iii) (West Supp. 2014).
      2
          See id. § 12.425(b) (West Supp. 2014).
that the trial court erred in denying his motion for directed verdict at the conclusion of

the State’s case-in-chief. We will affirm.


                           Factual and Procedural Background


       On July 3, 2014, Jerry Ray, managing partner of Ray’s Electric, arrived at his

business. Upon unlocking the gate to the storage yard at the business, Ray noticed

someone moving inside the yard. Ray then walked to a vantage point to investigate and

noticed a hole cut in the chain link fence adjacent to an alley between Jackson and

Monroe streets. He then got a profile view of an individual wearing a white shirt and red

pants leave through the hole.        Upon further investigation, Ray observed that a

connection box at the bottom of a pole had been entered and six pieces of copper wire,

each approximately 30 feet in length, had been removed from the conduit connected to

the box. Ray later testified that the copper wire was 350 MCM THNN cable valued at

between $350 and $500. Ray had observed the individual he saw inside the yard head

down the alley and went to his vehicle to try and cut the individual off. At this time, he

called 911 and reported the theft. At trial, Ray identified appellant as the person he saw

inside the yard on July 3rd.


       Corporal Timothy Roberts of the Amarillo Police Department, responded to the

call and was at the scene within two minutes of being dispatched. Upon arrival, Roberts

inspected the scene of the theft, took pictures, organized an effort to cordon off the area

around Ray’s Electric, and called for a K-9 unit to be dispatched. Roberts identified

drag marks from where the copper had been dragged out through the hole in the fence

into the alley. He found the copper in some weeds on the far side of the alley. Also



                                             2
found in the alley were a set of large bolt cutters. One of the pictures Roberts took was

of a shoe print at the site of the hole in the fence.


        Corporal Robert West of the APD K-9 unit arrived on the scene with his dog

Heco.    Prior to dispatching Heco on any scent trail, West announced over his car

loudspeaker that he was present with the dog and would soon be releasing the dog on

the scent trail. No one responded to the announcement. Heco was taken to the site of

the hole and picked up a scent and followed it toward the adjacent block. As the dog

approached a vacant lot that was overgrown with weeds, appellant stood up and raised

his hands. Appellant was arrested and transported to jail.


        At the time of his arrest, appellant was wearing a white shirt and had on a red

pair of sweat pants. On his person was a small pair of wire cutters and a flashlight.

Examination of the wire cutters revealed shavings of copper on the blades. A picture

taken of the shoes appellant was wearing have a tread design that appears to match

the footprint found at the scene.


        At the conclusion of the State’s case-in-chief, appellant moved for an instructed

verdict. The trial court denied the motion, and the case was submitted to the jury. The

jury returned a verdict of guilty as to the primary offense and found the two

enhancement allegations “true.”        The jury then sentenced appellant to 20 years

confinement in the ID-TDCJ.


        Appellant perfected his appeal and brings forth a single issue. He contends that

the trial court erred in denying the motion for directed verdict.      Disagreeing with

appellant, we will affirm the trial court’s judgment of conviction.


                                               3
                                    Standard of Review


       An appeal issue claiming that the trial court erred in denying a motion for directed

verdict is reviewed as a challenge to the sufficiency of the evidence. See Canales v.

State, 98 S.W.3d 690, 693 (Tex. Crim. App.).          In assessing the sufficiency of the

evidence, we review all the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential elements of

the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.

Ct. 2781, 61 L. Ed. 2d 560 (1979); Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.

App. 2010). “[O]nly that evidence which is sufficient in character, weight, and amount to

justify a fact finder in concluding that every element of the offense has been proven

beyond a reasonable doubt is adequate to support a conviction.” Brooks, 323 S.W.3d

at 917 (Cochran, J., concurring). We remain mindful that “[t]here is no higher burden of

proof in any trial, criminal or civil, and there is no higher standard of appellate review

than the standard mandated by Jackson.”             Id. (Cochran, J., concurring). When

reviewing all of the evidence under the Jackson standard of review, the ultimate

question is whether the jury’s finding of guilt was a rational finding. See id. at 906, 907

n.26 (discussing Judge Cochran’s dissenting opinion in Watson v. State, 204 S.W.3d
404, 448–50 (Tex. Crim. App. 2006), as outlining the proper application of a single

evidentiary standard of review). “[T]he reviewing court is required to defer to the jury’s

credibility and weight determinations because the jury is the sole judge of the witnesses’

credibility and the weight to be given their testimony.” Id. at 899.


       The sufficiency standard set forth in Jackson is measured against a

hypothetically correct jury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim.

                                             4
Ohio App. 1997). Such a charge is one that accurately sets forth the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or

unnecessarily restrict the State’s theories of liability, and adequately describes the

particular offense for which the defendant was tried. Id. The “‘law” as ‘authorized by

the indictment’ must be the statutory elements of the offense” charged “as modified by

the charging instrument.” Curry v. State, 30 S.W.3d 394, 404 (Tex. Crim. App. 2000).


                                                 Analysis


       Appellant was charged pursuant to section 31.03 of the Texas Penal Code.

Under this section, a person commits an offense if he unlawfully appropriates property

with the intent to deprive the owner of the property. TEX. PENAL CODE ANN. § 31.03(a).3

Further, the Texas Penal Code states that appropriation of property is unlawful if it is

without the effective consent of the owner. § 32.03(b). Finally, such an offense is a

State Jail Felony if the value of the property is less than $20,000 and the property stolen

is copper. § 31.03(e)(4)(F)(iii).


       Under the indictment against appellant, the State had to prove the following:


                         1. appellant,

                         2. on or about the 3rd day of July, 2014,

                         3. unlawfully appropriated by acquiring or
                         otherwise exercising control over property,

                         4. copper,

                         5. of a value of less than $20,000,

                         6. from the owner, Jerry Ray,
       3
           Further reference to the Texas Penal Code will be by reference to “section ____” or “§ ____.”

                                                     5
                    7. without the effective consent of the owner, and

                    8. with intent to deprive the owner of the property.


      Initially, we note that appellant was not seen with the copper wire on his person.

The evidence reflecting appellant’s guilt was, in large measure, circumstantial.

Circumstantial evidence can be sufficient to support a conviction. Hooper v. State, 214
S.W.3d 9, 13 (Tex. Crim. App. 2007).


      A review of the evidence reveals that Ray testified that he discovered copper

wire had been taken from his place of business on July 3, 2014. He denied having

given anyone permission to take the cooper wire. Additionally, Ray testified that the

value of the copper wire was between $350 and $500. Ray’s testimony further revealed

that the copper wire was cut out of a conduit which was attached to a circuit box located

inside the storage yard at Ray’s Electric. Ray also testified that the man he saw on his

premises and crawling through the hole in the fence was dressed in a white shirt and

red pants. Finally, Ray identified appellant as the person he saw inside the storage

yard and saw crawl out the hole in the fence.


      Appellant was captured on an adjacent block while hiding in tall weeds. When

taken into custody, appellant was dressed in a white shirt and red sweat pants. On

appellant’s person at the time of capture were a pair of wire cutters, with copper

shavings on the blades, and a flashlight. The print of the sole of the shoes appellant

was wearing matched the imprint of a shoe left at the site of the hole in the fence. A

police dog followed appellant’s scent from the hole in the fence to the vacant lot where

appellant was hiding.


                                            6
       All of this evidence leads to the conclusion that the jury was rationally justified in

finding appellant guilty of the offense of theft. See Jackson, 443 U.S.at 319; Brooks,
323 S.W.3d at 912. Thus, the evidence was sufficient to support the jury’s decision.

Appellant’s issue is overruled.


                                        Conclusion


       Having overruled appellant’s single issue, we affirm the trial court’s judgment.




                                                  Mackey K. Hancock
                                                      Justice


Do not publish.




                                             7